Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and their dependent claims recite that the surfactant comprises a certain amount of the composition and the carrier comprises a certain amount of the composition. However, since the surfactant and carrier are components of the composition, it is the composition that comprises the surfactant and carrier. The examiner recommends that “comprises between about” be amended to “is present in a concentration between about”, or that “the surfactant comprises…of the composition” be changed to “the composition comprises…of the surfactant”, and similar for the carrier. 
Claims 1, 8, 15, and their dependent claims recite a surfactant comprising a copolymer comprising acrylic acid, wherein the surfactant has an HLB of at least about 6. The “comprising” language indicates that the surfactant can include an additional surfactant other than the copolymer comprising acrylic acid. It is unclear how the HLB of the surfactant is measured when there are multiple surfactants, or whether the HLB refers only to the copolymer comprising acrylic acid.
	Claims 1, 8, and their dependent claims also recite that the emulsion is stable at temperatures between about 10° C and 40° C and upon dilution within the composition, but the meaning of “stable” is unclear, since the claims do not recite an amount of time for which the emulsion is stable. The claims also do not recite an amount of dilution upon which the emulsion is stable. It is additionally unclear whether the limitation reciting that the emulsion is stable at temperatures between about 10° C and 40° C refers to the emulsion within the broader composition which also comprises a carrier, or just the emulsion itself.
	Claims 2 and 9-10 recite a composition diluted at a given ratio of emulsion to carrier, but since the emulsion can comprise the same carrier (page 12 lines 2-4 and 14-21 of the specification, also see claim 15 where the emulsion comprises a first carrier), it is unclear how one of ordinary skill in the art would distinguish between carrier that was part of the emulsion and carrier that is not part of the emulsion.
	Claim 13 recites that the composition leaves no residue on a surface after contact with the surface. The claim is indefinite because it does not define the type of surface and conditions and length of the contact with the surface. 
	Claims 7, 14, and 19 recite that the emulsion “comprises” certain components, and that the emulsion “encapsulates” other components. It is not clear what is meant by “encapsulates” relative to “comprises”, for example whether the encapsulated components refer specifically to components of the dispersed phase of the emulsion.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serobian (U.S. PG Pub. No. 2007/0275867).
In paragraphs 15 and 18-21 Serobian discloses a silicone dispersion comprising a silicone (organopolysiloxane) fluid, an acrylic polymer or copolymer, and water. In Table II, Example 23 Serobian discloses a specific dispersion comprising 0.07%, within the range recited for the surfactant of claim 1, by weight of Pemulen 1622, which is a crosslinked copolymer of acrylic acid and C10-C30 alkyl acrylate, as recited for the surfactant of claims 1-3. While Serobian does not disclose the HLB value of Pemulen 1622, it is noted that Pemulen 1622 is also utilized in the inventive examples of Tables 7 and 9-10 of the current specification, and is therefore considered to meet the limitations of the claimed surfactants of claims 1-4, including the HLB values. The aqueous silicone dispersions of Serobian therefore meet the compositional limitations of claims 1-4, noting that that the water component of the dispersions can be both a component of the emulsion and the carrier, in accordance with the disclosure on page 12 lines 2-4 and 14-21 of the current specification, as well as Table 1 of the specification which does not require an aqueous component of the emulsion separate from the carrier. As the composition of Serobian meets the compositional limitations of the claims, it is considered to possess the stability recited in claim 1, additionally noting that the claim does not recite a period of time for which the emulsion is stable, or an amount of dilution upon which the emulsion is stable. Claims 1-4 are therefore anticipated by Serobian.
In paragraphs 112 and 114 Serobian discloses that the composition can comprise various pH adjusting agents, including basic agents such as amines, ammonia, and alkali metal or alkaline earth salts of silicate, metasilicate, or polysilicate, meeting the limitations of the alkalizing agent of claim 5. In paragraphs 115 and 120 Serobian discloses that the composition can comprise various salts, also as recited in claim 5. In paragraph 127 Serobian discloses that the composition most preferably comprises 90 to 95% by weight of water. Since water can be both the carrier and a component of the emulsion, the water content of Serobian is consistent with the dilution ratios recited in claim 6, as the ratio of water to the remaining components is as high as 19:1. In paragraphs 111 and 138 Serobian discloses that the compositions can further comprise a thickener, as recited in claim 7, and further discloses that the compositions can comprise fragrances and dyes, also as recited in claim 7. The silicone of Serobian is an oil as recited in claim 7. Claims 5-7 are therefore also anticipated by Serobian.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Serobian.
The discussion of Serobian in paragraph 6 above is incorporated here by reference. Serobian discloses a composition meeting the limitations of claims 1-7. In paragraph 120 Serobian discloses that the composition can comprise a chloride salt, as recited in claim 12. The differences between Serobian and the currently presented claims are:
i) Serobian does not specifically disclose compositions comprising water (the carrier) in amounts within the range recited in claims 8-20.
ii) Serobian does not explicitly disclose a method of obtaining an emulsion and then diluting the emulsion. This relates to claims 15-20. 
With respect to i), Serobian discloses in paragraph 127 that the composition comprises greater than 80% by weight of water, more preferably about 85% to about 98% by weight, encompassing and overlapping the ranges recited for the carrier of claims 8, 15, and their dependent claims. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	Since the overlapping range is the only compositional difference between Serobian and claims 8-14, the compositional limitations of claims 8-14 are rendered obvious by Serobian, and the compositions of Serbian are considered to possess the properties of claim 13. Claims 8-14 are therefore rendered obvious by Serobian.
With respect to ii), in paragraphs 109 and 127 Serobian discloses that the compositions can be concentrated dispersions, comprising less than about 80% by weight of water, and dilute dispersions, most preferably comprising 90 to about 95% by weight of water. Diluting the concentrated dispersions comprising less than about 80% by weight of water to form dilute dispersions having 90% by weight of water requires a ratio of concentrated dispersion (the emulsion of the first step of claim 15) to water (the second carrier of the second step of claim 15) of less than 1:1, encompassing the range of ratios recited in claim 15. Forming a dilute dispersion having about 95% by weight of water from a concentration dispersion comprising less than about 80% by weight of requires a ratio of concentrated dispersion to water of less than about 1:3, overlapping the range recited in claim 1. Preparing a concentrated emulsion in accordance with Serobian and then diluting to form a dilute emulsion in accordance with Serobian, meeting the method limitations of claims 15-19, and leading to an emulsion meeting the stability requirements of claims 15 and 20.
It would have been obvious to one of ordinary skill in the art to prepare the emulsions of Serobian by preparing concentrated emulsion in accordance with Serobian and then diluting prior to use form a dilute emulsion in accordance with Serobian, in order to reduce the volume of storage required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zembrodt (U.S. Pat. No. 6,238,646) discloses an emulsion comprising Pemulen 1622 and water. It is cumulative to the Serobian reference cited in the above rejections. The International Search Report for the related application PCT/US2019/068544 cites several X references, which are also cumulative to Serobian.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771